Title: To Thomas Jefferson from John C. Calhoun, 22 November 1824
From: Calhoun, John C.
To: Jefferson, Thomas


Dear Sir,
Washington
22d Novr 1824
I cannot make known to you in a more satisfactory manner the wish of mr Emmett in relation to his son, than by transmitting to you his letter, herewith enclosed.I am not personally acquainted with young mr Emmett, but from the recommendation of gentlemen of science, and on whose judgement I can rely, I feel persuaded, that his qualifications for the professorship, for which he applies, are of the most respectable character.With the highest regard I am your ob. Sr.J. C. Calhoun